DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group I (Invention I) and 1-3' glycosylating UGT enzyme comprising the amino acid sequence of SEQ ID NO: 17 in the reply filed on 08/20/2020 is acknowledged.  Claims 29, 31, 33, 35, 37, and 70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-8, 10-20, 24-25, 28, 36, 38, 40-57, and 63-69 are under consideration in instant Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Improper Markush Grouping Rejection
4.	Claim 24 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class 
The Markush grouping of UGT enzymes comprising the amino acid sequence of any one of SEQ ID NOS: 1 to 45 or a derivative thereof is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each of the UGT enzymes have amino acid sequences that have no common structure and each of the UGT enzymes have different chemical and biological properties. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 10, 24, 25, 28, 36, 38, 40, 50-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the phrase “wherein biosynthesis of the product involves at least two glycosylation reactions of the intermediate in the microbial cell” which renders the claim vague and indefinite since the specific enzymes and the specific glycosylation reactions are not known 
Claim 24 recites the phrase “derivative thereof” which renders the claim vague and indefinite since the specific amino acid sequence and structure of the “derivative thereof” is not known and not recited in the claim.  Dependent claim 25, 28, 36, 38 are also rejected because they do not correct the defect.
Claim 40 recites the phrase “wherein the microbial cell has one or more genetic modification that increase UDP-glucose availability” which renders the claim vague and indefinite since the specific modifications are not known and not recited in the claim.
Claim 41 recites the phrase “wherein the microbial cell has a deletion, inactivation, or reduced activity or expression of a gene encoding an enzyme that consumes UDP-glucose” which renders the claim vague and indefinite since the specific modifications are not known and not recited in the claim.
Claims 44-48 recites the phrase “or ortholog” and/or “derivative thereof” which renders the claim vague and indefinite since the specific amino acid sequence and structure of the ortholog or derivative is not known and not recited in the claims.
Claim 50 recites the phrase “wherein the microbial cell has one or more genetic modifications that increase flux to the pentose phosphate pathway (PPP)” which renders the claim vague and indefinite since the specific modifications are not known and not recited in the claim.
Claim 51 recites the phrase “wherein the microbial cell has one or more genetic modifications that increase glucose transport” which renders the claim vague and indefinite since the specific modifications are not known and not recited in the claim.
Claim 52 recites the phrase “wherein the microbial cell has one or more genetic modifications that increase UTP production and recycling” which renders the claim vague and indefinite since the specific modifications are not known and not recited in the claim.
Claim 53 recites the phrase “wherein the microbial cell has one or more genetic modifications that increase UDP production” which renders the claim vague and indefinite since the specific modifications are not known and not recited in the claim.
Claim 54 recites the phrase “wherein the microbial cell has one or more genetic modifications to remove or reduce regulation of glucose uptake” which renders the claim vague and indefinite since the specific modifications are not known and not recited in the claim.

Claim 56 recites the phrase “wherein the microbial cell has one or more genetic modifications that reduce conversion of glucose-1-phosphate to TDP-glucose” which renders the claim vague and indefinite since the specific modifications are not known and not recited in the claim.
Claim 57 recites the phrase “wherein the microbial cell has one or more genetic modifications that reduce conversion of glucose-1-phosphate to ADP-glucose” which renders the claim vague and indefinite since the specific modifications are not known and not recited in the claim.



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-8, 10-20, 24-25, 28, 36, 38, 40-57, and 63-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of methods for producing a genus of glycosylated products from a genus of glycoside intermediates, comprising providing a genus of microbial cells expressing a genus of UDP-dependent glycosyl transferase enzymes 
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 892), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  The reference of Prather et al. (Curr Opin 
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus of methods for producing a glycosylated product, genus of glycoside intermediates, genus of microbial cells, genus of UDP-dependent glycosyl transferase enzymes, genus of all other recited enzymes and/or proteins and homologs, orthologs, engineered derivatives, and variants thereof by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate any UGT enzyme activity.  The specification as originally filed discloses an E. coli cell that is modified to expresses the UDP-dependent glycosyl transferase enzymes MbUGTC13 comprising the amino acid sequence of SEQ ID NO: 13, MbUGT1,2_2 comprising the amino acid sequence of SEQ ID NO: 11, MbUGTc19_2 comprising the amino acid sequence of SEQ ID NO: 12 , and 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of methods for producing a genus of glycosylated products from a genus of glycoside intermediates, comprising providing a genus of microbial cells expressing a genus of UDP-dependent glycosyl transferase enzymes (UGT enzymes) intracellularly, incubating the microbial strain with the glycoside intermediates, and recovering the glycosylated product. 


9.	Claims 1-8, 10-20, 24-25, 28, 36, 38, 40-57, and 63-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing rebaudioside M (RebM) comprising incubating an E.coli that is modified to expresses the UDP-dependent glycosyl transferase enzymes (UGT enzymes) MbUGTC13 comprising the amino acid sequence of SEQ ID NO: 13, MbUGT1,2_2 comprising the amino acid sequence of SEQ ID NO: 11, MbUGTc19_2 comprising the amino acid sequence of SEQ ID NO: 12 , and 76G1_L200A comprising the amino acid sequence of SEQ ID NO: 14 or MbUGT1-3_1.5 comprising the amino acid sequence of SEQ ID NO: 16 with steviol and recovering the produced RebM; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited 
The nature and breadth of the claims encompass any method for producing any glycosylated product from any glycoside intermediates, comprising: providing any microbial cell expressing any one or more UDP-dependent glycosyl transferase enzymes (UGT enzymes) of any amino acid sequence and structure from any biological source including any variants thereof intracellularly, incubating the microbial strain with the glycoside intermediates, and recovering the glycosylated product.
The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 892), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; PTO 892) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a 
The specification only provides guidance, prediction, and working examples for a method for producing rebaudioside M (RebM) comprising incubating an E.coli that is modified to expresses the UDP-dependent glycosyl transferase enzymes (UGT enzymes) MbUGTC13 comprising the amino acid sequence of SEQ ID NO: 13, MbUGT1,2_2 comprising the amino acid sequence of SEQ ID NO: 11, MbUGTc19_2 comprising the amino acid sequence of SEQ ID NO: 12 , and 76G1_L200A comprising the amino acid sequence of SEQ ID NO: 14 or MbUGT1-3_1.5 comprising the amino acid sequence of SEQ ID NO: 16 with steviol and recovering the produced RebM.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed one or more UGT enzymes or variants thereof from any biological source, transforming any microbial cell with the encoding nucleic acids to express the UGT enzymes, and determining whether the transformed microbial cell can produce any glycosylated product from any glycoside intermediates.  In the alternative, one skilled in the art must perform an undue amount of trial and error experimentation which includes making amino acid substitutions, deletions, additions, and 
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 2-8, 10-20, 24-25, 28, 29, 31, 33, 35-38, 40-57, and 63-69 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-8, 10-20, 24-25, 28, 36, 38, 40-57, and 63-69 are rejected under 35 U.S.C. 103 as being unpatentable over US20140329281 (11/06/2014; PTO 892) in view of US20180223264 (08/09/2018; PTO 892), US20170332673 (11/23/2017; PTO 892), WO2017193010 (11/09/2017; IDS filed 05/12/2020).

	US20140329281 teaches the following in the claims:
1. A recombinant host cell comprising a recombinant gene encoding a polypeptide having at least 80% identity to the amino acid sequence set forth in SEQ ID NO:152; said host optionally comprising one or more of the following: (a) a recombinant gene encoding a UGT91d2e or a UGT91d2m polypeptide, wherein the UGT91d2e polypeptide comprises a UGT91d2e polypeptide having a substitution at residues 211 and 286 of SEQ ID NO:5 or a UGT91D2e-b 
10. The recombinant host cell of any one of claim 1, 2, 3 or 6, wherein said recombinant host cell is a microorganism, wherein the microorganism is a Saccharomycete.
11. A method of producing a steviol glycoside, comprising: (a) growing the recombinant host cell of any one of claim 1, 2, 3 or 6 in a culture medium, under conditions in which the genes of any one of claim 1, 2, 3 or 6 are expressed; and (b) recovering said steviol glycoside produced by said recombinant host cell.
12. The method of claim 11, wherein the steviol glycoside is produced in a permeabilized recombinant host cell which has been transformed with a gene encoding a EUGT11 polypeptide.

	US20140329281 teaches in paragraph [0037]:  The recombinant host may be a microorganism, such as a Saccharomycete, for example Saccharomyces cerevisiae. Alternatively, the microorganism is Escherichia coli. In an alternative embodiment, the recominbant host is a plant or plant cell.
US20140329281 teaches in paragraph [0160] the term "one-pot reaction" refers to the production of rebaudioside of interest in one reaction vessel the term is used in reference to the production of rebM from a starting material, including but not limited to as rebA and/or steviosides with the intermediate production of other rebaudiosides (e.g., rebD and/or rebI); and in some embodiments, the conversion of stevioside to RebA, RebA to RebD and/or RebI and RebD and/or RebI to Reb M, are conducted as a multiple enzyme cascade in one reaction vessel.
US20140329281 teaches in paragraph  [0488]:   Recombinant hosts described herein can be used in methods to produce steviol or steviol glycosides. For example, if the recombinant host is a microorganism, the method can include growing the recombinant microorganism in a culture medium under conditions in which steviol and/or steviol glycoside biosynthesis genes are expressed. The recombinant microorganism may be grown in a fed batch or continuous process. Typically, the recombinant microorganism is grown in a fermentor at a defined temperature(s) for a desired period of time. Depending on the particular microorganism used in the method, other recombinant genes such as isopentenyl biosynthesis genes and terpene synthase and cyclase genes may also be present and expressed. Levels of substrates and intermediates, e.g., isopentenyl diphosphate, dimethylallyl diphosphate, geranylgeranyl diphosphate, kaurene and kaurenoic acid, can be determined by extracting samples from culture media for analysis according to published methods.
The teachings of the reference differ from the claims in that the E.coli cell does not comprise the genetic modifications: ushA and galETKM are deleted, inactivated, or reduced in expression; pgi is deleted, inactivated, or reduced in expression; and pgm and galU are overexpressed.

	US20180223264 teaches a UDP-dependent glycosyl transferase (UGT) enzyme comprising the amino acid sequence of SEQ ID NO: 102 which is 85.5% identical to SEQ ID NO: 1 of the instant application and is deemed to be a derivative of the 1-3' glycosylating UGT 

	US20170332673 teaches the following in the claims:
1.  A method for making Rebaudioside M (RebM) or Rebaudioside D (RebD), comprising: providing a host cell producing RebM or RebD from steviol through a plurality of uridine diphosphate dependent glycosyltransferase enzymes (UGT), the UGT enzymes comprising one or more of: (a) a modified UGT enzyme having an increase in 1-2' glycosylating activity at C19 of Rebaudioside A (RebA) as compared to its parent UGT enzyme, without substantial loss of 1-2' glycosylating activity at C13 of steviolmonoside; and (b) a modified UGT enzyme having an increase in 1-3' glycosylating activity at C19 of Rebaudioside D (RebD) as compared to its parent UGT enzyme, without substantial loss of 1-3' glycosylating activity at C13 of stevioside; and culturing the host cell under conditions for producing the RebM
41. The method of any one of claims 1 to 40, wherein the host cell expresses a pathway producing iso-pentyl pyrophosphate (IPP) and dimethylallyl pyrophosphate (DMAPP).
43. The method of claim 41 or 42, wherein the host cell is prokaryotic or eukaryotic.
44. The method of claim 43, wherein the host cell is E. coli, Bacillus subtillus, or Pseudomonas putida.
47. The method of claim 44, wherein the E. coli has one or more genetic modifications increasing the production of UDP-glucose.
48. The method of claim 47, wherein the one or more genetic modifications include .DELTA.galE, .DELTA.galT, .DELTA.galK, .DELTA.galM, .DELTA.ushA, .DELTA.agp, .DELTA.pgm, duplication of E. coli GALU, expression of Bacillus subtillus UGPA, expression of Bifidobacterium adolescentis SPL.
	US20170332673 teaches in paragraph [0033] that the host cell has a knock-out of UDP-sugar pyrophosphatase ushA and  knock-outs of the galactose catabolic module galETKM.

	WO2017193010 teaches a genetically engineered microbe comprising at least one metabolic pathway modification that disrupts glucose catabolism; and at least one metabolic pathway modification that metabolically redirects phosphoenolpyruvate (PEP) for enhanced 
*#See entire publication and claims especially claims 1-27.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the above reference teachings to make the claimed invention by modifying the recombinant E. coli cell of US20140329281 to express the UGT enzyme of US20180223264, incubating the modified recombinant E. coli cell expressing the UGT enzyme of US20180223264 with glycoside intermediates including steviol from stevia leaf extract comprising stevioside, steviolbioside, and Rebaudioside A as prominent components; and recovering the produced glycosylated product including rebaudioside M (RebM), RebK, RebC+1, and/or RebC+2 as taught by US20140329281.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a simple fermentation method to produce glycosylated products using a recombinant E.coli cell expressing UGT enzymes, where the modified recombinant E. coli cell used in the recited method would result in the conversion of glycoside intermediate to glycosylated product by weight as recited in claims 63-65 and recovery glycosylated product of RebM to RebD of at a ratio of least 5:1 recited in claim 66.  It would have been obvious to one of ordinary skill in the art to modify the modified recombinant E. coli cell to comprise the genetic modifications: ushA and galETKM are deleted, inactivated, or reduced in expression; pgi is deleted, inactivated, or reduced in expression; and pgm and galU are overexpressed as taught by US20170332673 and WO2017193010 to increase UDP-glucose availability for optimal production of the glycosylated product.  It would have been obvious to one of ordinary skill in the art to modify the modified recombinant E. coli cell to comprise a deletion, inactivation, or reduced activity or expression of the genes encoding the enzymes and/or proteins recited in claims 44-47 as routine optimization and/or as desired for optimal production of the glycosylated product by preventing carbon flow away from production of the glycosylated product.  
.



Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

13.	Claims 1-8, 10-20, 24-25, 28, 36, 38, 40-57, and 63-69 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5, 11-20, 35, 44-47, 57, 67 of copending application Serial No. 16912374.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  
The claims and/or the specification of the copending application teach uridine diphosphate-dependent glycosyltransferase (UGT) enzyme comprising an amino acid sequence that is at least about 75% identical to the amino acid sequence of SEQ ID NO: 5 or SEQ ID NO: 6; and methods for producing a glycosylated product from glycoside intermediates, comprising: providing a microbial cell expressing one or more UGT enzymes intracellularly, incubating the microbial strain with the glycoside intermediates, and recovering the glycosylated product Thus, the teachings anticipate the claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

14.	No claims are allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652